Davis, P. J.:
The complaint in this case was drawn under section 162 of the former Code. It sets forth m Iméc verba the instrument on which the action is brought by giving a copy thereof, and alleges the amount claimed to be-due thereon. We think the instrument set forth is one which' could be pleaded in the form allowed by that section of the Code. It is not necessary that the instrument should contain an express promise to pay. It is enough that it be one from which upon the production and proof of the execution of the instrument, the law implies a promise.
The order below was correct and should be affirmed with costs and disbursements.
The defendants may, however, answer over, on the payment oí costs of this court and of the court below, to be adjusted within twenty days after service of a copy of the order to be entered hereon.
Brady and Ingalls, JJ., concurred.
Order affirmed with costs and disbursements, with leave to defendant to answer over on payment of costs of this court and of the court below, to be adjusted within twenty days after service of a copy of the order to be entered hereon.